Exhibit 10.1

FIRST AMENDMENT TO THE EMPLOYMENT AND NON-COMPETITION AGREEMENT

(W. TIMOTHY YAGGI)

This FIRST AMENDMENT TO THE EMPLOYMENT AND NON-COMPETITION AGREEMENT OF W.
TIMOTHY YAGGI (the “Amendment”) is effective as of the date executed below.

WHEREAS, Tempur-Pedic International, Inc., now known as “Tempur Sealy
International, Inc.” (the “Company”), entered into an Employment and
Non-Competition Agreement (the “Employment Agreement”) with Mr. W. Timothy Yaggi
(“Mr. Yaggi” or “Employee”) effective February 4, 2013 (both the “Parties”);

WHEREAS, in conjunction with an evaluation of obligations and entitlements under
the Employment Agreement, the Company and Mr. Yaggi determined that the
Employment Agreement was somewhat ambiguous as to the precise dates upon which
various severance and separation compensations described in Section 3.2 thereof
would be paid upon Mr. Yaggi’s separation from service with the Company;

WHEREAS, the Parties to the Employment Agreement determined that an amendment
thereto would be appropriate to clarify the time at which separation
compensations would be provided and to ensure compliance with Internal Revenue
Code Section 409A; and

WHEREAS, the Employment Agreement provides that the Parties agree pursuant to
Section 6.9 that the Employment Agreement may be amended at any time by mutual
agreement and provides pursuant to Section 6.9 that the Parties mutually agree
to adopt any amendment as may be necessary to facilitate compliance with Code
Section 409A.

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement
pursuant to Section 6.9 as follows:

1. The following is added as a separate paragraph at the end of Section 3.2:

“(c) Notwithstanding the foregoing, if the release and waiver described in
Section 3.2(a) or 3.2(b), as applicable, has not been executed, delivered and
become irrevocable on or before the end of the sixty (60)-day period following
Employee’s termination of employment with the Company, no severance benefits
under Section 3.2(a)(ii), (iii) and (iv) or Section 3.2(b)(iii), as applicable,
shall be, or shall become, payable. Further, to the extent that (A) such
termination of employment occurs within 60 days of the end of any calendar year,
and (B) any of such payments and severance benefits constitute “nonqualified
deferred compensation” for purposes of Section 409A of the Internal Revenue
Code, any payment of any amount, or provision of any benefit otherwise scheduled
to occur prior to the 60th day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the severance release
and waiver as set forth herein, shall not be made prior to the first day of the
next calendar year, after which any remaining severance benefits shall
thereafter be provided to Employee without interest according to the applicable
schedule set forth herein.”



--------------------------------------------------------------------------------

2. The following is added as a separate paragraph at the end of Section 6.9:

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (for example, “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement, to the extent such payment is subject
to Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of this 10th day of March, 2016.

 

The Company

TEMPUR SEALY INTERNATIONAL, INC.

By:  

/s/ Scott Thompson

Name:   Scott Thompson Title:   Chairman and CEO

 

Employee

/s/ W. Timothy Yaggi

W. Timothy Yaggi

 

2